The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 is objected to because it fails to actually further limit the subject matter of claim 1.  Claim 1 is a system comprising processing circuitry, which among other things provide control of a fluorescent light source and captures and digitizes images within which a fluorescent marker is present.  Claim 9 then recites that the “application of the one or more fluorescent markers to the organ under surgery includes spraying”.  The manner by which the fluorescent markers is applied to the organ has no bearing on the processing features of the processing circuitry.  As such, claim 9 provides no further narrowing limitations to the system of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected because it is unclear if the recitation “obtain tracking information” relates to “track a three-dimensional position of the detected at least one fluorescent marker” recited in the last paragraph of claim 1, or if this is meant to relate to some different tracking information not already recited in preceding claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 19, 10, and all dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19, and the below identified dependent claims of copending Application No. 13/863,954 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Claims 1 and 19 of the instant application recite processing circuitry to control visual and fluorescent light sources, capture and digitize images captured in relation to 
Claim 10 recites a method claim that is synonymous with the processing circuitry’s functionality from claim 1.  Likewise, claim 19 of the co-pending application present a method claim synonymous with the processing circuitry’s functionality from claim 1 of the co-pending application.  For the same reasons, the instant application presents broader claims which fully encompass the narrow limitations of the co-pending application.
The following correspondence of dependent claims illustrates the common subject matter between the instant application and the co-pending application:
Instant Application - Co-Pending Application
2-2
3-3
4-6
5-7
6-11
7-12
8-13
9-1
11-38
12-42
20-38
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of copending Application No. 13/863,954 (reference application), and further in view of each of:
13 	- Sitterle et al. (US Patent Pub. No. 2012/0240944);
14 	- Kaji et al. (US Patent Pub. No. 2005/0182318);
15-16 	- Knobel et al. (US Patent Pub. No. 2009/0068620);
17-18 	- Voegele (US Patent Pub. No. 2009/0217932).
The double patenting rejection of claim 10 of the instant application with regard to claim 19 of the co-pending application is described above.  The limitations of claims 13-18 of the instant application are not present in the claims of the co-pending application.  The independent claims of the co-pending application explicitly recite “spraying or painting” the fluorescent markers onto the organ under surgery.  Claims 13-18 of the instant application recite other various means by which the fluorescent material may be applied to tissue.  Each of these are known and obvious alternatives to spraying and painting, and would result in the same end effect of having a fluorescent marker on the patient’s anatomy for tracking during a surgical operation. 
Regarding claim 13, Sitterle teaches a durable skin marking composition (see Title).  “The skin marking composition of the present invention includes a cyanoacrylate base and a colorant. … The colorant can be a dye, pigment, contrast agent, colored particle, fluorescent particle, radio-opaque particle, or a combination of the foregoing” (see Abstract; emphasis added).
Regarding claim 14, Kaji teaches a “lesion identification system for surgical operations has a light marker adapted for placement in the vicinity of a lesion inside an organ of an organism, and a location-identifying device detecting a light emitted from the light marker at an outside of the organ for identifying a location of the lesion.  The marker includes a light emitter and an engagement member associated with the emitter to be engageable with a wall of the organ. The engagement member includes a clip” (see Abstract).  Also see Figures 21-22 with regard to clips.  “[T]he light marker is see paragraph 22).

Regarding claims 15-16, Knobel teaches a system and method for contactless determination and measurement of a spatial position and/or a spatial orientation of bodies (see Title).  “The structure 3 features a first pattern 12 and a first locator 13. A further structure 14 with a second pattern 15 and a bone locator 16 is attached to bone 4. The structures 3 and 14 are three-dimensional bodies onto which the pattern 12 or the pattern 15 are attached. The patterns 12 and 15 allow the mobile tracking system 2 to determine the spatial position of structures 3 and 14” (see paragraph 139 and Figure 1).  The “pattern can also consist of a combination of reflecting, absorbing, fluorescent, phosphorescent, or luminous materials” (see paragraph 51).  “[P]atterns 25 and 26, shown in FIG. 3 and FIG. 4, show the possible diversity of patterns which could implemented” (see paragraph 147).  It is noted that these present checkered patterns with various shaped checkers.
Regarding claim 17, Voegele teaches intraluminal tissue markers (see Title).  “[T]he delivery device can have a needle disposed at its distal end for injecting the marking solution into tissue. The delivery device can also have a first chamber containing the first component and a second chamber containing the second component” (see paragraph 9; thereby teaching a needle and a reservoir).  “The visually-marking component … can be adjusted or can include one or more additional components for achieving a desirable level of various properties, such as … fluorescence, … metering control” (see paragraph 34 (emphasis added); thereby teaching a processing circuitry configured to control a pump).
Regarding claim 18, Voegele “FIG. 6 illustrates still another embodiment of a delivery device in the form of a double-barrel syringe 62 having a mixing chamber 64… the barrels 66,68 can each include a chemical configured to react when mixed to form a visual and tactile marking. Distally advancing the syringe's plunger 74 can puncture or otherwise release a cap or a seal disposed between the barrels 66,68 and the mixing chamber 64 and push the first and second solutions 70, 72 into the mixing chamber 64 where the first and second solutions 70, 72 can at least partially mix before the first and see paragraph 41).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (US Patent No. 6,468,265) in view of Scott et al. (US Patent Pub. No. 2009/0270678).
Regarding claims 1, 10 and 19, Evans discloses a surgical system that includes, among other system components, a motion tracking system for gathering movement information on a resultant surgical cardiac worksite (see Abstract).  In one embodiment, Evans teaches the use of passive infrared (herein, IR) reflectors, in which such an approach would utilize “IR retro-reflectors are used at various locations on the heart while IR light is sent through a fiber-optics bundle to illuminate the area (in addition to, or as part of the visible light illumination). An IR sensitive camera can track the position of the high contrast IR points to compute the 3D positions” (see column 75, lines 4-9; also see column 74, lines 42-55).  In this passage, Evans clearly teaches that “IR light is sent through a fiber-optics bundle to illuminate the area (in addition to, or as part of the visible light illumination)”, which means that there is both an infrared and visible light source at a proximal end of the fiber optic bundle.  Additionally, this teaches that 3D positions of the IR points viewed by the camera (i.e., within the images acquired by the camera).  
see column 73, lines 32-53).  As such, it would be obvious to one of ordinary skill in the art at the time of the invention that the markers (see quotes from column 73) and “high contrast IR points” (see quotes from columns 74-75) could each be fluorescing markers of some kind, and that they could be activated by the infrared light described above in the quote from column 75.  Evans teaches that the markers would be located on the patient’s anatomy around the surgical site (see column 32, lines 17-29).
Additionally, it is noted that column 43, lines 50-60 discuss how the endoscopic camera is connected to a processor via a digitizer 1846.  As such, the images that transfer from the camera to the processor are digitized images, as required by the claims.
Evans teaches that the “motion tracking system [is] for gathering movement information of a moving surgical site on an anatomical part… and [comprises] a control computer for receiving inputs from the master controllers and the motion tracking system so as to generate output command signals for controlling motors associated with… the surgical manipulators” (see column 4, line 66 through column 5, line 12).

While Evans teaches the use of infrared and visible light illumination and the use of markers that can include fluorescing markers to track the positions of the markers that would be located on the patient’s anatomy around the surgical site, Evans fails to teach the both visible/visual images and fluorescent images are acquired and both are processed for detecting at least one fluorescent marker of the one or more fluorescent markers.

Scott discloses augmented stereoscopic visualization for a surgical robot using time duplexing (see Title).  “An endoscope with a stereoscopic optical channel is positioned by a robotic surgical system.  A capture unit captures two images, one of the two images including a fluorescence image and the other being wholly a visible light image.  An augmented stereoscopic display system outputs an augmented stereoscopic image of at least a portion of the tissue comprising an artificial fluorescence image (paraphrased version of the Abstract).”
Scott teaches that two light sources may be used – “the invention include illumination of tissue using both a broad spectrum white light source for visible images and another light source for the alternate images in illuminate tissue process 201. For example, narrow band light to excite tissue-specific fluorophores may be used as the light source for the alternate images” (see paragraph 99).  At least Figure 1A of Scott illustrates a light controller 1335, and also for example, Figure 11B illustrates a timing chart in which it can be see that “White Illumination Light” and “Laser Illumination Light” have specific timings which would obviously require a light source controller.  Finally, the system of Scott creates an “imaging combination [that] may be a continuous overlay of the stereoscopic visible and alternate (i.e., fluorescence) images” (see paragraph 89).  In order for this to occur, “Intelligent image processing system 130, also when appropriate, performs spatial image registration of the fluorescence image(s) and the visible images. The spatial image registration permits proper overlay of the fluorescence image in augmented stereoscopic display system 140” (see paragraph 95).  Therefore, Scott discloses the application of image processing to the visual and fluorescent images as claimed.  Furthermore, paragraphs 148-149 teaches processing of the fluorescence images in order to highlight the areas of fluorescence (e.g., artificially making them bright green) or placing a visible border around the fluorescing areas.  As stated by Scott, the “combination of stereoscopic visible and alternate images provides benefits including, but not limited to, allowing a surgeon in real-time to identify positive tumor margins for diseased tissue excision and to identify nerves so as to avoid cutting those nerves” (see paragraph 88).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize visible and fluorescent images, as taught by Scott, with the system see paragraph 105 of Scott).
Regarding claim 8, it is noted that the system of Scott provides a “real-time stereoscopic display of the tissue with the alternate image and/or visible images provides an accurate three-dimensional view of the tissue” (see paragraph 105).

Claims 2-4 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Scott as applied to claim 1 above, and further in view of Zhao et al. (US Patent Pub. No. 2009/0088773).
Evans in combination with Scott is described above with respect to claim 1.  While Evans teaches that the tracking information obtained therein may be used to automatically cause the end effectors to move in synchrony with the moving surgical worksite (see column , lines ; “one or more surgical instruments 82 (see FIGS. 2A-2C) attached to the surgical manipulators 76, 78 or 80 (for example, see FIG. 2A) can be commanded to track the motion of the surgical worksite 86 (see FIG. 12)”), this does not teach that a surgical robot will be controlled to perform an automated surgical operation.
Zhao teaches methods of locating and tracking robotic instruments in robotic surgical systems (see Title).  Much like the system of Evans and Scott, the robotic system of Zhao comprises “a robotic surgical arm (e.g., the center robotic surgical arm 158C) may be used to support a stereo or three-dimensional surgical image capture device 101C such as a stereo endoscope” (see paragraph 32). Zhao teaches a surface map, and states that “The surface map 1515 may be further annotated with a map, outline, or other indication of the estimated tumor location 1517” (see paragraph 204).  “By using the tumor location 1550 and tool tip location 1520 during surgery, we can drive the tools to touch their tips to reach the tumor” (see paragraph 205).  “Visual information and kinematics information of the first robotic instrument 1610L and the second robotic instrument 1610R may be adaptively fused together to more accurately determine the position of the tools within the surgical site. With both position of the overlaid image 1602B and the tools 1610L,1610R aligned to the camera coordinate see paragraph 207).  “[O]ne or more robotic instruments may include a marker 189 to assist in acquisition and tracking of robotic instruments” (see paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a marker on the tools used in the surgical system of Evans as combined with Scott and to utilize tool tracking to not only synchronize movement of the surgical instrument with the anatomical target, but to provide full automation of the surgical procedure, as taught by Zhao, “Tool tracking may be used to provide automated camera control and guidance to maintain a robotic instrument in the field of view. Tool tracking can also be used to assist the surgeon to move the robotic instrument to reach a tumor either automatically or with a surgeon's assistance” (see paragraph 193).  In other words, in addition to providing for automation of the procedure, it can even assist the surgeon to manually perform the procedure via better guidance.
Regarding claim 3, it is noted that Zhao teaches that “Tool tracking can also be used to assist the surgeon to move the robotic instrument to reach a tumor either automatically or with a surgeon's assistance” (see paragraph 193) and “With both position of the overlaid image 1602B and the tools 1610L,1610R aligned to the camera coordinate system 1605, the tool may be automatically or manually guided to perform a procedure on the tissue” (see paragraph 207).
Regarding claim 4, it is noted that Scott teaches “blending visible and alternate images so as to provide an enhanced real-time video display for a surgeon” (see paragraph 9), in which it is re-iterated that the “alternate images” are fluorescence images.
Regarding claims 6-7, Scott teaches that “processing produces an artificial fluorescence image. For example, the fluorescing regions in the fluorescence image may be artificially colored (pseudo-colored) using known methods. When the artificial fluorescence image is blended with the visible video image, the surgeon then sees the fluorescing tissue (e.g., artificially made bright green) in a high contrast to the see paragraph 147).  With regard to claim 7, the fluorescent areas in Scott are target points.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Scott as applied to claim 1 above, and further in view of Krag et al. (US Patent Pub. No. 2003/0192557).
Evans in combination with Scott is described above with respect to claim 1.  While Evans teaches multiple different types of markers that can be used with its system, there is no explicit teaching of using different markers to be associated with different anatomical parts of the patient (i.e., organs).
Krag teaches systems and methods for locating and defining a target location within a human body (see Title).  Krag also teaches “markers 30 each have a detection characteristic to enable detection by probe 32 and detector 34, or by a separate detection system with an array of sensors relative to a reference location… markers 30 can be characterized as active or passive” (see paragraph 63).  [M]arker 30g of the seventh embodiment, illustrated in FIG. 2g, comprises a capsule (not shown) filled with a colored dye 78” (see paragraph 74).  Krag teaches that “It may be advantageous to use a given color of dye in markers 30g defining one side of the boundary of tissue volume 22, while the markers 30g defining an opposite side include a different color of dye” (see paragraph 135).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize different markers (whether they differ by passive/active, or by a differing color) for different locations and/or anatomy of the patient’s body, as taught by Krag, in the system and methods of Evans as combined with Scott, thereby allowing the physician to be aware of where he/she is within the patient’s body by observing the markers (i.e., “This advises the surgeon that a boundary of tissue volume 22 has been encountered. It may be advantageous to use a given color of dye in markers 30g defining one side of the boundary of tissue volume 22, while the markers 30g defining an opposite side include a different color of dye” – Krag, paragraph 135).

9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Scott as applied to claim 1 above, and further in view of Frangioni (US Patent Pub. No. 2005/0182321).
Evans in combination with Scott is described above with respect to claim 1.  It is re-iterated that Evans teaches that “Markers can be small and could be made to fluoresce” (see column 73, lines 32-53). The teachings of Scott include that "Fluorescence may result from the use of e.g., injectable dyes… Fluorescence may result from, e.g., excitation by laser or other energy source" (see paragraph 83).  However, neither Evans nor Scott particularly state that fluorescence dyes would be applied by spraying.
Frangioni teaches the following in paragraph 15:
The fluorescent substance may label at least one of an antibody, an antibody fragment, or a low-molecular-weight ligand that accumulates at a lesion, the system being used to visualize the lesion. The fluorescent substance may be soluble in blood, the system being used to visualize a blood system. The display may render the second image of the circulatory system superimposed on the first image of the subject. The fluorescent substance may be a fluorescent dye injected into the subject by an intravenous injection. The fluorescent substance may be sprayed onto the subject.

As illustrated by the two underlined sentences in the quote above, Frangioni teaches that fluorescent substances may be deployed in a patient via intravenous injection (which is also the method taught explicitly by Scott), but also by spraying the fluorescent material.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to spray fluorescent material onto the area for which surgical intervention will be performed, as taught by Frangioni, and to utilize this method in the system and methods of Evans as combined with Scott because the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

s 11-12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Scott as applied to claims 10 and 19 above, and further in view of Krag and Quaid, III (US Patent Pub. No. 2004/0024311).
Evans in combination with Scott is described above with respect to claims 10 and 19.  However, neither of these references discuss creation of a virtual boundary based on the marker.
Krag was described above with respect to claim 5.  In addition to teaching the use of multiple different types of markers, Krag also teaches “defining and displaying a virtual boundary relative to a target location based on the location of an implanted marker” (see paragraph 54).  “[T]he virtual margin 1301 can be generated based upon the position of an implantable marker 1100 or a plurality of implantable markers 1100.  The virtual margin 1301 is generally defined by a physician based upon information from an imaging procedure, such as when the markers 1100 are implanted. The virtual margin 1301 can be configured to include a lesion, tumor, or other mass that defines the area of interest at the target location T. The virtual margin 1301 should be configured to avoid removing or otherwise performing a procedure on material outside of the virtual margin 1301” (see paragraph 183).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the location of the markers of Evans and Scott to define virtual boundaries, as taught by Krag, in order to create an “appropriately sized safety zone around the lesion that mitigates collateral damage to tissue proximate to the lesion” (see paragraph 159 of Krag).
However, the creation of the virtual boundary as described in Krag is not directly taught as constraining motion of a surgical tool.
Quaid teaches a system and method for haptic sculpting of physical objections (see Title), particularly in the realm of computer-assisted surgery systems and surgical navigation systems (see paragraph 2). In paragraph 28, Quaid discusses how certain teleoperational system operate, including an impedance mode and an admittance mode.  In the admittance mode, Quaid discusses how “In an impedance mode, a haptic device measures or senses the pose (position, orientation, velocity, and/or acceleration) of the surgical instrument and applies forces and/or torques ("wrench") to the see paragraph 28).  “[O]ne or more attractive haptic objects are associated with a target region for performing the surgical procedure and one or more repulsive haptic objects are associated with anatomical features to be avoided during the surgical procedure. For example, as shown in FIG. 3A, haptic object 22 defines a working area or volume for constraining movement of surgical tool 112.  On the other hand, as shown in FIG. 3B, haptic object 24 defines a working area or volume for constraining movement of surgical tool 112 so that it is prevented from coming close to critical regions, such as nerves 25, organs 27, etc.” (see paragraph 59).  Additionally and with respect to claim 20, Quaid teaches “systems locate markers attached or fixed to an object, such as an instrument or a patient, and track the position of markers” (see paragraph 4).  Also, in a situation where “critical anatomy regions might be violated. The user may be alerted to this situation in a number of ways, including audible or visual indicators, or by a haptic cue such as a vibration of haptic device 113” (see paragraph 59).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize virtual boundaries not only to provide visual assistance to a user, but also to constrain the movement of a surgical instrument via the virtual boundaries, as taught by Quaid, and to utilize this within the system and methods of Evans as combined with Scott and Krag because a “benefit of this use of a haptic device is that the motion of the controlled object can be scaled relative to the motion of the arm, so that it can be positioned to a precision better than the user can position a real object, eliminating the deleterious effects of the user's hand tremor and any force disturbances arising from friction, backlash, magnetic detent forces, and other force disturbances arising from the haptic arm” (see Quaid, paragraph 116).

13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Scott as applied to claim 10 above, and further in view of Sitterle et al. (US Patent Pub. No. 2012/0240944, having priority to PCT/US10/32559 filed April 27, 2010).
Evans in combination with Scott is described above with respect to claim 10.  However, neither of these references teach to combine a fluorescent marker with an adhesive that includes cyanoacrylate.
Sitterle teaches a durable skin marking composition (see Title).  “The skin marking composition of the present invention includes a cyanoacrylate base and a colorant. … The colorant can be a dye, pigment, contrast agent, colored particle, fluorescent particle, radio-opaque particle, or a combination of the foregoing” (see Abstract; emphasis added).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use cyanoacrylate as a base adhesive for a fluorescent composition, as taught by Sitterle, such as the fluorescent markers taught by Evans as combined with Scott, because “Cyanoacrylate compositions are well known and widely used as rapidly curing adhesives for various substrates, including human tissue. Particularly, cyanoacrylate compositions have been used as permanent adhesives to repair surgical lacerations to internal organs and blood vessels” (see paragraph 8).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Scott as applied to claim 10 above, and further in view of Kaji et al. (US Patent Pub. No. 2005/0182318).
Evans in combination with Scott is described above with respect to claim 10.  Evans teaches that markers could be “attached to the heart area” (see column 32, lines 19-22 and 31-34).  However, there is little to no further detail regarding “mechanically-securing” in this manner.
Kaji teaches a “lesion identification system for surgical operations has a light marker adapted for placement in the vicinity of a lesion inside an organ of an organism, and a location-identifying device detecting a light emitted from the light marker at an outside of the organ for identifying a location of the lesion.  The marker includes a light see Abstract).  Also see Figures 21-22 with regard to clips.  “[T]he light marker is indwelt in the vicinity of the lesion, enabling the observation of the light (lights, such as a visible light and fluorescent light), emitted from the light marker” (see paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to affix a fluorescent marker to the organ and/or patient’s anatomy directly via a fastener, such as a clip, as taught by Kaji, and to include this as one of many marker options in the combination of Evans and Scott, since Evans teaches to attach marker to the heart area, but fails to teach a specific means for attachment.

Claims 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Scott as applied to claims 10-11 above, and further in view of Knobel et al. (US Patent Pub. No. 2009/0068620).
Evans in combination with Scott is described above with respect to claims 10-11.  However, neither of these references teach a checkered pattern of fluorescence materials as a marker.
Knobel teaches a system and method for contactless determination and measurement of a spatial position and/or a spatial orientation of bodies (see Title).  “The structure 3 features a first pattern 12 and a first locator 13. A further structure 14 with a second pattern 15 and a bone locator 16 is attached to bone 4. The structures 3 and 14 are three-dimensional bodies onto which the pattern 12 or the pattern 15 are attached. The patterns 12 and 15 allow the mobile tracking system 2 to determine the spatial position of structures 3 and 14” (see paragraph 139 and Figure 1).  The “pattern can also consist of a combination of reflecting, absorbing, fluorescent, phosphorescent, or luminous materials” (see paragraph 51).  “[P]atterns 25 and 26, shown in FIG. 3 and FIG. 4, show the possible diversity of patterns which could implemented” (see paragraph 147).  It is noted that these present checkered patterns with various shaped checkers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a known pattern and pattern recognition device, as taught by Knobel, as explicitly taught by Knobel) the use of tracking  fluorescent material as described by Evans and Scott versus a specific predetermined pattern of fluorescent material would both allow one to perform the method taught by Evans and Scott, and would amount to choosing from a finite number of trackable markings/markers available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Claims 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans in view of Scott as applied to claim 10 above, and further in view of Voegele (US Patent Pub. No. 2009/0217932).
Evans in combination with Scott is described above with respect to claim 10.  While Scott teaches that “Fluorescence may result from the use of, e.g., injectable dyes” (see paragraph 83), there is no explicit disclosure of a needle, reservoir and controller.
Voegele teaches intraluminal tissue markers (see Title) “for marking tissue to be subsequently located for removal from a body or for other examination” (see Abstract).  “Locating the target tissue can optionally include delivering energy to the target tissue to visually identify the marked tissue. In some embodiments, delivering energy to the target tissue can cause the visual mark to fluoresce” (see paragraph 7).  “[T]he delivery device can have a needle disposed at its distal end for injecting the marking solution into tissue. The delivery device can also have a first chamber containing the first component and a second chamber containing the second component” (see paragraph 9; thereby teaching a needle and a reservoir).  “The visually-marking component … can be adjusted or can include one or more additional components for achieving a desirable level of various properties, such as … fluorescence, … metering control” (see paragraph 34 (emphasis added); thereby teaching a processing circuitry configured to control a pump).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a needle connected to a reservoir with metering control, as taught by Voegele, in the system of Scott because this is the type of device used to inject marking see paragraph 8 of Voegele) and Scott explicitly teaches the use of injectable dyes.
Regarding claim 18, “FIG. 6 illustrates still another embodiment of a delivery device in the form of a double-barrel syringe 62 having a mixing chamber 64… the barrels 66,68 can each include a chemical configured to react when mixed to form a visual and tactile marking. Distally advancing the syringe's plunger 74 can puncture or otherwise release a cap or a seal disposed between the barrels 66,68 and the mixing chamber 64 and push the first and second solutions 70, 72 into the mixing chamber 64 where the first and second solutions 70, 72 can at least partially mix before the first and second solutions 70, 72 are pushed out a needle 76 at the device's distal end 78” (see paragraph 41).  The barrels 66 and 68 read on the reservoir, while the puncturing of a cap or seal between the mixing chamber and barrels reads on the ampoule housing.  The needle 76 reads on the dispensing tip.  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a breakable sealed reservoir device for mixing, as taught by Voegele, with the system and methods of Evans as combined with Scott as the specific type of injectable device, because the use of this specific type of injection device versus any other injection device amounts to choosing from a finite number of trackable markings/markers available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES M KISH/           Primary Examiner, Art Unit 3799